Examiner’s Amendment
Applicant’s amendments overcome the rejections under 35 USC 112(b).  Applicant’s arguments are persuasive with respect to the rejections under 102(a)(1).  Accordingly, the Examiner is passing the instant application to issue. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with the Attorney of Record, Jon E. Shackelford, on February 10, 2021 per the attached Interview Summary.  

The application has been amended as follows: 

In the claims (see version dated December 16, 2020):

Canceled claims 11-15.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

February 10, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775